DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the Non-final Office Action dated 07/20/2022, as well as amendment to claims and specification, filed on 09/20/2022 have been entered and made of record.

In light of Applicant’s amendment of specification (title), the objection of record with respect to the specification is withdrawn.

Status of Claims
Claims 1-22 are pending.  

Response to Arguments
Examiner has reviewed Applicant’s arguments and the newly added claims filed with the Office on September 20, 2022.  Applicant’s arguments presented in Pages 7 and 8 in its reply have been found to be persuasive.  Therefore, the rejections of records under 35 U.S.C. 103 have been withdrawn.  However, additional search and considerations reveal new prior art references, which rendered claims not to be allowable in their present forms.  Accordingly, new analyses with respect to the outstanding claims are presented below.  This action is a Non-final action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gozes et al. (“Lung Structures Enhancement in Chest Radiograph via CT based FCNN Training” – IDS) in view of Zhang et al. (US 2019/0122075).

	Consider Claim 1, Gozes discloses “A system, comprising: (Gozes, Fig. 1, the input x-ray image and Page 3, line 13); “an analysis component that analyzes the original X-ray image using an artificial intelligence (AI) based model with respect to a set of features of interest” (Fig. 1, the lung segmentation and Page 3, lines 14 and 15, where lungs segmentation using FCNN is disclosed); “and an Al component that generates a plurality of enhanced image representations, wherein each enhanced image representation highlights a subset of the features of interest and suppresses remaining features of interest in the set that are external to the subset” (Fig. 1., lung tissue segmentation that produces enhanced image representation of the lung tissue and suppresses the other organs/tissues.  Also, see Page 3, lines 13-15, where the final enhanced image of the segmented lungs is generated).  Although, use of a memory and a processor (a computer) is implied in any AI system, Gozes does not explicitly disclose its system includes these computing components. However, in an analogous field of endeavor, Zhang discloses a machine learning component, which includes a processor and a memory for execution of the machine-readable instructions (Zhang, Fig. 1:112 and 114).

Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to combine Gozes with teachings of Zhang to establish existence of a processor and a memory to store the machine-readable instructions required to perform the recited elements of the invention.  One of ordinary skill in the art would be motivated to combine the Gozes and Zhang references in order to create a system which includes all required computing components to perform the recited operations.  Therefore, it would have been obvious to combine Gozes and Zhang to obtain the invention of Claim 1.

Consider Claim 2, the combination of Gozes and Zhang discloses “The system of claim 1, further comprising a training component that employs machine learning to train the Al based model” (Gozes, Page 3, lines 13-15, where FCNN is being disclosed).

Consider Claim 3, the combination of Gozes and Zhang discloses “The system of claim 2, wherein the training component utilizes information as training data that is derived from other imaging modalities or different forms of a same imaging modality, including: computed tomography (CT) volumes, magnetic resonance imaging (MRI) data, positron emission tomography (PET) data, multi-energy X-ray imaging data, or a combination thereof” (Gozes, Page 1, Abstract, where segmentation of lungs in the CT domain is disclosed).

Consider Claim 4, the combination of Gozes and Zhang discloses “The system of claim 1, further comprising a rendering component that displays the original X-ray image and an enhanced image representation from the plurality of enhanced image representations” (Gozes, Fig. 1, the rendering of the lungs).

Consider Claim 5, the combination of Gozes and Zhang discloses “The system of claim 2, wherein the training component employs a set of original X- ray images and a set of corresponding enhanced image representations to generate at least one of diagnosis or segmentation to improve sensitivity of diagnostic decision making” (Gozes, Page 3: Section 2.1, Synthetic X-ray: Digitally Reconstructed Radiographs).

Consider Claim 6, the combination of Gozes and Zhang discloses “The system of claim 5, wherein the at least one of diagnosis or segmentation to improve sensitivity of diagnostic decision making includes early detection of lung diseases in X-ray images” (Gozes, Page 1, Abstract, wherein it is disclosed the purpose of improving the performance of lung pathology).

Consider Claim 7, the combination of Gozes and Zhang discloses “The system of claim 1, further comprising a selection component that provides for selecting particular features of interest to selectively mask or generate” (Gozes, Fig. 1, the segmentation of lungs in particular).

Consider Claim 8, the combination of Gozes and Zhang discloses “The system of claim 1, wherein the Al based model comprises a first Al subsystem that decomposes the original X-ray image into a set of constituent images and a second Al subsystem that combines a subset of the constituent images to generate a reconstructed X-ray image of the original X-ray image, wherein each constituent image corresponds to a different feature of interest within the set of features of interest, and wherein an error value is generated based on a comparison of the original X-ray image to the reconstructed X-ray image” (Gozes, Fig. 1, where two sets of FCNN are being used for generation of enhanced segmentation of the lungs; and Section 3.1 where the score for lung segmentation is disclosed, interpreted as the error value).

Consider Claim 9, the combination of Gozes and Zhang discloses “The system of claim 8, wherein a confidence score associated with the plurality of enhanced image representations is generated based on the error value” (Gozes, Page 9, Section 3.1, the score (error value) for the segmentation process).

Consider Claim 10, the combination of Gozes and Zhang discloses “The system of claim 2, wherein the training component utilizes a loss function” (Zhang, Fig. 5:512 and Claim 20).  Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to combine Gozes and Zhang to explicitly recite use of loss function for its artificial intelligence system.  One of ordinary skill in the art would have understood that use of a loss function is essential to any machine learning system.  Therefore, it would have been obvious to combine Gozes and Zhang to obtain the system of Claim 10.

Claims 11, 12, 13, 14, 15, 16, 17, and 18 recite methods with steps corresponding to the functions of the system elements recited in Claims 1, 2, 3, 5, 4, 7, 8, and 9, respectively.  Therefore, the recited steps of these method claims are mapped to the proposed combination in the same manner as the corresponding elements in their corresponding system claims.  Additionally, the rationale and motivation to combine the Gozes and Zhang references, presented in rejection of Claim 1, apply to these claims.  

Claim 19 recites a method with steps corresponding to the functions of the system elements recited in Claim 10.  Therefore, the recited steps of these method Claim 19 are mapped to the proposed combination in the same manner as the corresponding elements in system Claim 10.  Additionally, the rationale and motivation to combine the Gozes and Zhang references, presented in rejection of Claim 10, apply to this claim. 
 
Claim 20 recite a computer program product comprising a non-transitory computer readable medium storing programming instruction corresponding to the functions of the system elements recited in Claim 1.  Therefore, the recited instructions of Claim 29 are mapped to the proposed combination in the same manner as the corresponding elements in system Claim 1.  Additionally, the rationale and motivation to combine the Gozes and Zhang references, presented in rejection of Claim 1, apply to this claim.  Finally, the combination of Gozes and Zhang discloses use of non-transitory com

Consider Claim 21, the combination of Gozes and Zhang discloses “The system of claim 1, wherein the analysis component generates a set of constituent images of the original X-ray image corresponding to the set of features of interest” (Gozes, Fig. 1, the lung tissue extraction is considered as a constituent image).



Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: none of the cited prior art references, alone or in combination, provides the motivation to teach the ordered combination of “generates a plurality of enhanced image representations by partitioning the set of constituent images into a first subset associated with features of interest to be highlighted and a second subset associated with features of interest to be suppressed for respective enhanced images; and applies image processing functions to the first and second subsets of constituent images to respectively highlight and suppress the features of interest in the respective enhanced image.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIAMAK HARANDI/Primary Examiner, Art Unit 2662